            Case 1:21-cv-00391-LY Document 1 Filed 05/04/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

MICHAELA SULLINS,                              §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §          Civil Action No. 1:21-cv-391
                                               §
AT2 MUELLER, LLC, d/b/a                        §
MASSAGE HEIGHTS,                               §
                                               §
       Defendant.                              §

                    PLAINTIFF’S ORIGINAL COMPLAINT AND
                          DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, MICHAELA SULLINS, by and through her counsel, hereby files this

Complaint against Defendant, AT2 MUELLER, LLC, d/b/a MASSAGE HEIGHTS for

willful violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§2000e et seq. (“TITLE VII”), and the Texas Labor Code §21.051 et seq. (“TCHRA”). In

support of her causes of action, Plaintiff states the following:

                                          I.
                                    INTRODUCTION

       1.     Plaintiff brings this action alleging that Defendant discriminated against her

by terminating her because of her sex, in violation of the TITLE VII and TCHRA.

Defendant terminated Plaintiff within hours of Plaintiff informing the Defendant that she

was pregnant, despite Plaintiff never having been reprimanded, counseled, coached or

warned about her performance. Defendant’s stated reason for terminating Plaintiff was



                                         Page 1 of 6
             Case 1:21-cv-00391-LY Document 1 Filed 05/04/21 Page 2 of 6




that she was “not learning [the job] fast enough.”          Plaintiff seeks damages for sex

discrimination as outlined below.

                                         II.
                         PARTIES, JURISDICTION, AND VENUE

        2.       Plaintiff, MICHAELA SULLINS, is an individual residing in Austin, Texas.

        3.       Defendant, AT2 MUELLER, LLC, d/b/a MASSAGE HEIGHTS (hereinafter

referred to as “AT MUELLER”) is a corporate entity formed and existing under the laws

of the State of Texas.

        4.       Defendant, at all relevant times, operated a massage and skin therapy

business in Austin, Texas.

        5.       The events at issue in this Complaint occurred at Defendant’s location at

1911 Aldrich Street, Suite 170, Austin, Texas 78723.

        6.       This Court has jurisdiction to hear the merits of Plaintiff’s claims under 28

USC § 1331.

        7.       Plaintiff exhausted her administrative remedies under the TITLE VII and

TCHRA by timely filing a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and Texas Workforce Commission, Civil Rights

Division (“TWC”), and receiving notice of her right to file this action pursuant to those

statutes.

        8.       Venue is proper in this district and division under 28 U.S.C. §1391(b)(2)

because a substantial part of the events or omissions giving rise to this claim occurred in

this district.



                                           Page 2 of 6
             Case 1:21-cv-00391-LY Document 1 Filed 05/04/21 Page 3 of 6




                                       III.
                              FACTUAL BACKGROUND

       9.      On December 26, 2019, Plaintiff began working for Defendant as a Lifestyle

Consultant.

       10.     Plaintiff incurred no discipline, reprimand, admonition or other counseling

throughout her employment with Defendant.

       11.     Plaintiff was hired by Heidi Summers, Retreat Director for Defendant, who

told Plaintiff that she would spend her first day of work watching an orientation video

before receiving five (5) days of hands-on training.

       12.     On December 27, 2019, Plaintiff received her first day of hands-on training

and received positive feedback from her trainers.

       13.     On the morning of December 28, 2019, Plaintiff informed Ms. Summers that

she was pregnant. Plaintiff had not disclosed her pregnancy to Ms. Summers before this

conversation. Later that day, Ms. Summers fired the Plaintiff.

       14.     When Plaintiff requested an explanation, Ms. Summers responded that

Plaintiff was “not learning [the job] fast enough.”

       15.     At this point in her employment with the Defendant, Plaintiff had not even

completed her second day of hands-on training; was performing as well or better than other

trainees; and, neither Ms. Summers nor anyone else employed by Defendant indicated that

Plaintiff’s performance was inadequate.




                                        Page 3 of 6
             Case 1:21-cv-00391-LY Document 1 Filed 05/04/21 Page 4 of 6




                                          IV.
                                   CAUSES OF ACTION

                                    Sex Discrimination

      16.      Plaintiff incorporates paragraphs 1-15, supra, as if repeated verbatim.

      17.      TITLE VII and the TCHRA prohibit discrimination targeted at an employee

over 40 years of sex/pregnancy on the basis of her sex.

      18.      At all times relevant to this Complaint, Defendant was an employer within

the meaning of the TITLE VII and the TCHRA.

      19.      At all times relevant to this Complaint, Plaintiff was an employee within the

meaning of the TITLE VII and the TCHRA.

      20.      Plaintiff, a female, belongs to a class protected under the TITLE VII and the

TCHRA.

      21.      Defendant unjustifiably terminated Plaintiff’s employment after Plaintiff

disclosed that she was pregnant.

      22.      Defendant’s decision to terminate Plaintiff was because of her sex.

      23.      Defendant discriminated against Plaintiff based on her sex and acted

intentionally and with reckless disregard to Plaintiff’s rights under the TITLE VII and the

TCHRA.

       24.     The unlawful practices committed by Defendant directly caused Plaintiff’s

damages, as set forth below.




                                         Page 4 of 6
             Case 1:21-cv-00391-LY Document 1 Filed 05/04/21 Page 5 of 6




                                            V.
                                         DAMAGES

       25.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic

damages, including past and future lost income, interest on back and front pay, job search

expenses, and other consequential and incidental financial damages.

       26.     Defendant’s oppressive and/or malicious conduct calls for the imposition of

damages in an amount sufficient to deter Defendant from engaging in such acts of

discrimination in the future in the form of compensatory and punitive damages pursuant to

Texas Labor Code § 21.2585.

                                         VI.
                                   ATTORNEYS’ FEES

       27.     A prevailing party may recover reasonable attorneys’ and experts’ fees under

the TITLE VII and TCHRA.

       28.     Plaintiff seeks all reasonable and necessary attorneys’ fees and expert

witness fees in this case from Defendant.

       29.     Plaintiff additionally seeks recovery of all costs associated with the

prosecution of this action.

                                           VII.
                                      JURY DEMAND

       30.     Plaintiff demands a trial by jury of all the issues and facts in this case.

                                            VIII.
                                          PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

         1. The Court assume jurisdiction of this cause and that Defendants be cited to


                                          Page 5 of 6
          Case 1:21-cv-00391-LY Document 1 Filed 05/04/21 Page 6 of 6




appear;

          2. The Court award Plaintiff economic damages, as specified above;

          3. The Court award Plaintiff compensatory, and/or punitive damages as

specified above;

          3. The Court award Plaintiff the equitable remedy of reinstatement or, in the

              alternative, front pay;

          4. The Court award Plaintiff her reasonable attorneys’ and expert fees and costs;

          5. The Court award Plaintiff pre- and post-judgment interest at the highest rates

              allowed; and

          6. The Court award Plaintiff any such other relief as the Court may find proper,

              whether at law or in equity.

                                                 Respectfully submitted,

                                                 ROSS SCALISE LAW GROUP
                                                 1104 San Antonio Street
                                                 Austin, Texas 78701
                                                 T: (512) 474-7677
                                                 F: (512) 474-5306

                                                 /s/ Trenton N. Lacy
                                                 Daniel B. Ross
                                                 State Bar No. 00789810
                                                 Dan@rosslawgroup.com
                                                 Trenton N. Lacy
                                                 State Bar No. 24106176
                                                 Trenton@rosslawgroup.com

                                                 ATTORNEYS FOR PLAINTIFF




                                        Page 6 of 6
